



Exhibit 10.28
GENBAND HOLDINGS COMPANY
Restricted Share Unit Award Grant Notice
GENBAND Holdings Company, a Cayman Islands exempted company (the “Company”),
hereby grants to the individual set forth below (the “Participant”), an award of
Restricted Share Units (“RSUs”). Each Restricted Share Unit represents the right
to receive one (1) Class C Share of the Company (a “Class C Share”). This award
of RSUs is subject to all of the terms and conditions set forth in this Grant
Notice and in the Restricted Share Unit Award Agreement attached hereto as
Appendix A (the Grant Notice and the Restricted Share Unit Agreement together,
the “Agreement”), which is incorporated herein by reference. Reference is made
to that certain Agreement and Plan of Merger, dated as of May 23, 2017 (the
“Merger Agreement”), by and among the Company, Sonus Networks, Inc., Solstice
Sapphire Investments, Inc. (“Solstice”), Solstice Sapphire, Inc., Green Sapphire
Investments LLC, Green Sapphire LLC, GENBAND Inc., and GENBAND II, Inc.
Participant:
 
Grant Date:
             (the “Grant Date”)
Total Number of RSUs:
Class C Share Amount (as defined below)
Solstice Share Amount
             shares of Solstice (the “Solstice Share Amount”)
Vesting:
Each of the RSUs is vested and nonforfeitable on the Grant Date.

By his or her signature and the Company’s signature below, the Participant
agrees to be bound by the terms and conditions of this Agreement. The
Participant has reviewed this Agreement in its entirety, has had an opportunity
to obtain the advice of counsel prior to executing this Agreement if he or she
so chooses, and fully understands all provisions of this Agreement. This Grant
Notice may be signed in counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
GENBAND HOLDINGS COMPANY HOLDER:
PARTICIPANT:
By:
            
By:
            
Print Name:
            
Print Name:
            
Title:
            
 
 
Address:
            
Address:
            
 
            
 
            




APPENDIX A
TO RESTRICTED SHARE UNIT AWARD GRANT NOTICE
GENBAND HOLDINGS COMPANY
RESTRICTED SHARE UNIT AWARD AGREEMENT
1.Grant. Pursuant to this Agreement, in consideration of the Participant’s past
and/or continued status as a service provider and for other good and valuable
consideration, the Company hereby grants to the Participant an award of a number
of RSUs equal to the Class C Share Amount (as defined below) as of the Grant
Date, upon the terms and conditions set forth in this Agreement. Notwithstanding
anything in this Agreement or any other agreement to the contrary, in the event
that the Mergers are not consummated prior to December 31, 2017 or the Merger
Agreement is terminated at any time, this Agreement shall be void ab initio.
    
2.RSUs. Each RSU represents the right to receive payment, in accordance with
Section 4 below, of one (1) Class C Share.
3.Vesting. The RSUs shall be vested and nonforfeitable on the Grant Date.
4.Payment of RSUs.
(a)    The Class C Shares subject to the RSUs shall be issued to the Participant
(or, in the event of the Participant’s death, to his or her estate) immediately
prior to the Effective Time (as defined in the Merger Agreement). Subject to
Sections 4(b) and 5, the total number of Class C shares issued to the
Participant in respect of the RSUs shall be equal to the number necessary so
that, immediately following the conversion of Class C Shares pursuant to the
Mergers (as defined in the Merger Agreement), the Participant will hold a number
of shares of Solstice in respect of such Class C Shares equal to the Solstice
Share Amount (such number of Class C Shares, the “Class C Share Amount” and such
shares of Solstice, the “Solstice Shares”). For the avoidance of doubt, (i) the
foregoing calculation shall be conducted assuming all recipients of restricted
stock units granted on the Grant Date pay applicable Withholding Taxes (as
defined below) in cash or check and not by reduction in any Class C Shares
issued thereunder, and (ii) the actual number of Solstice Shares the Participant
receives may be reduced in accordance with Sections 4(b) and 5.
(b)    The Class C Shares issued hereunder shall be converted into Solstice
Shares in accordance with the terms of the Merger Agreement based on the
outstanding number of shares of common stock of Sonus Networks, Inc. immediately
before the Mergers; provided that, notwithstanding anything to the contrary in
that certain Amended and Restated Memorandum and Articles of Association of
GENBAND Holdings Company, dated as of July 30, 2013, as amended from time to
time (the “Charter”), the Merger Agreement, this Agreement or otherwise, unless
otherwise determined by the Company, (i) the Participant shall not be entitled
to receive any portion of the Promissory Note (as defined in the Merger
Agreement) upon the consummation of the Mergers, (ii) the sole proceeds the
Participant shall receive in the Mergers in respect of the Class C Shares issued
hereunder will be the Solstice Shares and the number of the Solstice Shares
shall not exceed the Solstice Share Amount (regardless of the treatment of
Withholding Taxes with respect to the Participant or any other person receiving
restricted share units or other actions or circumstances occurring prior to the
Closing), and (iii) any portion of the Promissory Note that the Participant
would receive under the Merger Agreement, but for this Section 4(b), shall be
distributed pro rata to the other holders of Class C Shares in accordance with
the terms of the Merger Agreement.
5.Withholding; Settlement. The Company shall have the authority and the right to
deduct or withhold, or to require the Participant to remit to the Company, in
such form of consideration as the Company may deem acceptable, an amount
sufficient to satisfy all applicable federal, state, local and other income- and
employment-related taxes (including the Participant’s employment tax
obligations, if any) and social security contributions wherever in the world
arising (collectively, “Withholding Taxes”) that are required by law to be
withheld with respect to any taxable event arising in connection with the RSUs
and/or settlement thereof. The Participant may elect to satisfy any such
Withholding Taxes by payment in cash or check to the Company on or prior to the
Effective Time. To the extent the Participant does not so timely elect and pay
Withholding Taxes, any such Withholding Taxes shall, unless otherwise determined
by the Company, be satisfied by reducing the number of Class C Shares issued to
the Participant hereunder by a number of Class C Shares with a fair market value
(as determined by the Company in its discretion) equal to the aggregate amount
of any such Withholding Taxes based on the applicable statutory withholding
rates in the Participant’s applicable jurisdiction for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such taxable
income (not to exceed the maximum statutory withholding rates). The Company
shall not be obligated to deliver any new certificate representing the Class C
Shares to the Participant or the Participant’s legal representative or enter
such Class C Shares in book entry form unless and until the Participant or the
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all Withholding Taxes applicable to the taxable income of the
Participant arising in connection with the RSUs and/or settlement thereof.
6.Rights as Shareholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
shareholder of the Company in respect of any Class C Shares that may become
deliverable hereunder unless and until such Class C Shares have been issued,
recorded on the records of the Company or its transfer agents or registrars, and
delivered in certificate or book entry form to the Participant or any person
claiming under or through the Participant.
7.Mergers; Further Assurances. The Participant acknowledges and agrees that (a)
the Class C Shares granted hereunder will be subject to terms and conditions of
the Merger Agreement, (b) he or she hereby votes for, consents to, and agrees to
raise no objections to, the Mergers, (c) he or she shall be deemed to have
granted Heritage PE (OEP) III, L.P. a proxy to vote the Participant’s Class C
Shares in favor of the Mergers, if necessary, (d) he or she hereby waives any
dissenter’s rights, appraisal rights or similar rights in connection with the
Mergers, and (e) he or she shall take all actions reasonably requested by the
Company in connection with or otherwise in furtherance of the consummation of
the Mergers.
8.Transferability. The RSUs, and the rights and privileges conferred thereby,
including without limitation the Class C Shares issuable in respect of the RSUs,
shall not be transferred, assigned, pledged, hypothecated or otherwise
encumbered in any way (whether by operation of law or otherwise) and shall not
be subject to sale under execution, attachment or any similar process, unless
and until the Class C Shares have been issued and all restrictions applicable to
such Class C Shares have lapsed, and any attempt to transfer, assign, pledge,
hypothecate or otherwise encumber or dispose of the RSUs or any right or
privilege conferred thereby, and any attempted sale under any execution,
attachment or similar process, shall immediately become null and void; provided,
however, that this Section 8 shall not prevent transfers by will or the
applicable laws of descent and distribution and this Section 8 shall not apply
following the consummation of the Mergers.
9.Securities Law; Additional Conditions to Issuance of Shares. This Agreement
shall be interpreted in a manner to comply with all applicable securities laws
and, to the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.
If the Company determines, in its discretion, that the listing, registration or
qualification of the Class C Shares upon any securities exchange or under any
state or federal law, or the consent or approval of any governmental regulatory
authority, is necessary or desirable as a condition to the issuance of Class C
Shares to the Participant (or his or her estate, as applicable), such issuance
will not occur unless and until such listing, registration, qualification,
consent or approval has been effected or obtained free of any conditions not
acceptable to the Company.
10.Tax Consultation; Section 409A.  The Participant understands that the
Participant may suffer adverse tax consequences in connection with the RSUs
granted pursuant to this Agreement and the Class C Shares granted thereunder.
The Participant represents that the Participant has been provided the
opportunity to consult with any tax advisor(s) that the Participant deems
advisable in connection with the RSUs and the Class C Shares granted hereunder
and that the Participant is not relying on the Company or any of its affiliates,
agents or representatives for tax advice. The parties hereto acknowledge and
agree that, to the extent applicable, this Agreement shall be interpreted in
accordance with, and incorporate the terms and conditions required by, Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”). No
provision of this Agreement shall be interpreted or construed to transfer any
liability for failure to comply with the requirements of Section 409A from the
Participant or any other individual to the Company or any of its affiliates,
employees or agents.
11.Choice of Law; Forum. This Agreement and all claims and controversies
hereunder shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without regard to the choice of law provisions
thereof or of any other jurisdiction. The parties hereto hereby agree and
consent to be subject to the jurisdiction of any federal court of the District
of Delaware or the Delaware Court of Chancery over any action, suit or
proceeding (a “Legal Action”) arising out of or in connection with this
Agreement. The parties hereto irrevocably waive the defense of an inconvenient
forum to the maintenance of any such Legal Action. This provision may be filed
with any court as written evidence of the knowing and voluntary irrevocable
agreement between the parties to waive any objections to venue or to convenience
of forum.
12.WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
13.Class C Shares Subject to the Charter. By entering into this Agreement, the
Participant agrees and acknowledges that (a) the Participant has received and
read a copy of the Charter and (b) any Class C Shares received hereunder are
subject to the Charter, the terms and provisions of which are hereby
incorporated herein by reference. In the event of a conflict between any term or
provision contained herein and a term or provision of the Charter, the
applicable terms and provisions of the Charter will govern and prevail. The
grant of the RSUs and any Class C Shares pursuant to this Agreement shall not
restrict in any way the adoption of any amendment to the Charter in accordance
with the terms of such agreement.
14.No Right to Continued Service. This Agreement shall not be construed as
giving the Participant the right to be retained in the employ of, or in any
other continuing relationship with, the Company or any of its Affiliates.
15.Interpretation; Amendment. The Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Company
upon any questions arising under the Agreement. This Agreement may be amended in
any respect to the extent determined necessary or desirable by the Company in
its sole discretion. Notwithstanding the foregoing, no such amendment shall
materially and adversely impair the rights of the Participant hereunder without
the Participant’s prior consent.
16.Entire Agreement; Assignment. This Agreement, together with the Charter,
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter contained herein and therein and supersedes all
prior communications, representations and negotiations in respect thereto. The
Company may assign any of its rights and obligations under this Agreement to
single or multiple assignees. Subject to the limitations on the transferability
of the RSUs contained herein, this Agreement shall be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.








US-DOCS\99357870.1